Exhibit 10.1

AMENDED AND RESTATED

ADVISORY AGREEMENT

BY AND BETWEEN

STEADFAST APARTMENT REIT, INC.

AND

STEADFAST APARTMENT ADVISOR, LLC



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

1.

 

Definitions

     1

2.

 

Appointment

     6

3.

 

Duties of the Advisor

     6

4.

 

Authority of Advisor

     10

5.

 

Bank Accounts

     10

6.

 

Records; Access

     11

7.

 

Limitations on Activities

     11

8.

 

Relationship with Directors

     11

9.

 

Fees

     11

10.

 

Expenses

     13

11.

 

Timing of Additional Limitations on Reimbursements to the Advisor

     15

12.

 

Other Services

     15

13.

 

Voting Agreement

     16

14.

 

Business Combinations

     16

15.

 

Relationship of the Parties

     16

16.

 

Other Activities of the Advisor

     16

17.

 

The Steadfast Name

     17

18.

 

Term of Agreement

     17

19.

 

Termination by the Parties

     17

20.

 

Payments to and Duties of Advisor Upon Termination

     18

21.

 

Assignment to an Affiliate

     18

22.

 

Indemnification by the Company and the Operating Partnership

     18

23.

 

Advancement of Legal Expenses

     19

24.

 

Indemnification by Advisor

     19

25.

 

Publicity

     20

26.

 

Non-Solicitation

     20

27.

 

Notices

     20

28.

 

Modification

     21

29.

 

Severability

     21

30.

 

Construction

     21

31.

 

Entire Agreement

     21

32.

 

Indulgences, Not Waivers

     21

33.

 

Gender

     21

34.

 

Titles Not to Affect Interpretation

     21

35.

 

Execution in Counterparts

     21



--------------------------------------------------------------------------------

ADVISORY AGREEMENT

THIS AMENDED AND RESTATED ADVISORY AGREEMENT (this “Agreement”), entered into as
of the 5th day of March, 2020, and which shall be effective as of the first to
occur of the SIR Merger (as defined below) and the STAR III Merger (as defined
below) (the “Effective Date”), is entered into by and among Steadfast Apartment
REIT, Inc., a Maryland corporation (the “Company”) and Steadfast Apartment
Advisor, LLC, a Delaware limited liability company (the “Advisor”). Capitalized
terms used herein shall have the meanings ascribed to them in Section 1 below.

W I T N E S S E T H

WHEREAS, the Company elected to, and believes it does, qualify as a REIT, and
invests its funds in investments permitted by the terms of Sections 856 through
860 of the Code;

WHEREAS, the Company is the general partner of Steadfast Apartment REIT
Operating Partnership, L.P., a Delaware limited partnership ( “STAR OP”), and
the 100% owner of each of the general partner of Steadfast Income REIT Operating
Partnership, L.P. (“SIR OP”) and the general partner of Steadfast Apartment REIT
III Operating Partnership, L.P. (“STAR III OP”), and the Company intends to
conduct all of its business and make all or substantially all Investments
through STAR OP, SIR OP and STAR III OP (collectively, the “Operating
Partnerships”);

WHEREAS, the Company and the Operating Partnerships desire to avail themselves
of the knowledge, experience, sources of information, advice, assistance and
certain facilities available to the Advisor and to have the Advisor undertake
the duties and responsibilities hereinafter set forth, on behalf of, and subject
to the supervision of the Board, all as provided herein; and

WHEREAS, the Advisor is willing to undertake to render such services on the
terms and conditions hereinafter set forth.

NOW, THEREFORE, in consideration of the foregoing and of the mutual covenants
and agreements contained herein, the parties hereto, intending to be legally
bound, hereby agree as follows:

1.    CONSTRUCTION AND DEFINITIONS. As used in this Agreement, the following
terms have the meanings specified below:

Acquisition Expenses means any and all expenses, excluding Acquisition Fees and
Loan Coordination Fees, incurred by the Company, the Operating Partnerships, the
Advisor, or any of their Affiliates in connection with the selection,
evaluation, acquisition, origination or development of any Investments, whether
or not acquired or originated, as applicable, including, without limitation,
legal fees and expenses, travel and communications expenses, costs of
appraisals, nonrefundable option payments on properties or other investments not
acquired, accounting fees and expenses, title insurance premiums, and the costs
of performing due diligence.

Acquisition Fee means the fees payable to the Advisor pursuant to Section 9(a),
plus all other fees and commissions, excluding Acquisition Expenses, in
connection with making or investing in any Investment or the purchase,
development or construction of any Real Estate Asset by the Company. Included in
the computation of such fees or commissions shall be any real estate commission,
origination fee, selection fee, development fee, construction fee, nonrecurring
management fee, loan fees or points or any fee of a similar nature, however
designated. Excluded shall be development fees and construction fees paid to
Persons not Affiliated with the Advisor in connection with the actual
development and construction of a Real Estate Asset.

 

1



--------------------------------------------------------------------------------

Advisor means Steadfast Apartment Advisor, LLC, a Delaware limited liability
company, any successor advisor to the Company, and the Operating Partnerships to
which Steadfast Apartment Advisor, LLC or any successor advisor subcontracts
substantially all of its functions. Notwithstanding the foregoing, a Person
hired or retained by Steadfast Apartment Advisor, LLC to perform property
management and related services for the Company or the Operating Partnerships
that is not hired or retained to perform substantially all of the functions of
Steadfast Apartment Advisor, LLC with respect to the Company or the Operating
Partnerships as a whole shall not be deemed to be an Advisor.

Affiliate or Affiliated means, with respect to any Person, (i) any Person
directly or indirectly owning, controlling or holding, with the power to vote,
ten percent (10%) or more of the outstanding voting securities of such other
Person; (ii) any Person ten percent (10%) or more of its outstanding voting
securities are directly or indirectly owned, controlled or held, with the power
to vote, by such other Person; (iii) any Person directly or indirectly
controlling, controlled by or under common control with such other Person;
(iv) any executive officer, director, trustee or general partner of such other
Person; and (v) any legal entity for which such Person acts as an executive
officer, director, trustee or general partner of such other Person. An entity
shall not be deemed to control or be under common control with a program
sponsored by the Sponsor unless (A) the entity owns 10% or more of the voting
equity interests of such program or (B) a majority of the Board (or equivalent
governing body) of such program is composed of Affiliates of the entity or
general partner.

Articles of Incorporation means the Articles of Incorporation of the Company, as
amended or restated from time to time.

Average Invested Assets means, for a specified period, the average of the
aggregate book value of the assets of the Company invested, directly or
indirectly, in Investments before deducting depreciation, bad debts or other
non-cash reserves, computed by taking the average of such values at the end of
each month during such period.

Board means the board of directors of the Company, as of any particular time.

Bylaws means the bylaws of the Company, as amended or restated from time to
time.

Cause means with respect to the termination of this Agreement, fraud, criminal
conduct, willful misconduct, gross negligence or negligent breach of a fiduciary
duty by the Advisor, or a material breach of this Agreement by the Advisor.

Code means the Internal Revenue Code of 1986, as amended from time to time, or
any successor statute thereto. Reference to any provision of the Code shall mean
such provision as in effect from time to time, as the same may be amended, and
any successor provision thereto, as interpreted by any applicable regulations as
in effect from time to time.

Company means Steadfast Apartment REIT, Inc., a Maryland corporation.

Competitive Real Estate Commission means a real estate or brokerage commission
for the purchase or sale of property that is reasonable, customary and
competitive in light of the size, type and location of the property.

Contract Sales Price means the total consideration received by the Company for
the Sale of an Investment.

 

2



--------------------------------------------------------------------------------

Cost of Investments means the sum of (i) with respect to acquisition or
origination of an Investment to be wholly owned, directly or indirectly, by the
Company, the amount actually paid or budgeted to fund the acquisition,
origination, development, construction or improvement (i.e., value-enhancement)
of the Investment, inclusive of expenses associated with the making of such
Investment and the amount of any debt associated with, or used to fund the
investment in, such Investment, and (ii) with respect to the acquisition or
origination of an Investment through any Joint Venture, the portion of the
amount actually paid or allocated to fund the acquisition, origination,
development, construction or improvement of the Investment, inclusive of
expenses associated with the making of such Investment, plus the amount of any
debt associated with, or used to fund the investment in, such Investment that is
attributable to the Company’s investment in such Joint Venture.

Director means a member of the Board.

Disposition Fee means the fees payable to the Advisor pursuant to Section 9(c).

Effective Date shall have the meaning set forth in the Preamble hereto.

Excess Amount shall have the meaning set forth in Section 11(d).

Exchange Act means the Securities Exchange Act of 1934, as amended.

Expense Year shall have the meaning set forth in Section 11(d).

FINRA means the Financial Industry Regulatory Authority, Inc. and any successor
thereto.

GAAP means generally accepted accounting principles as in effect in the United
States of America from time to time.

Good Reason means either (i) any failure to obtain a satisfactory agreement from
any successor to the Company or the Operating Partnerships to assume and agree
to perform the Company’s and the Operating Partnerships’ obligations under this
Agreement or (ii) any material breach of this Agreement of any nature whatsoever
by the Company or the Operating Partnerships.

Indemnitee shall have the meaning set forth in Section 22.

Independent Director shall have the meaning set forth in the Articles of
Incorporation.

Investments means any investments by the Company or the Operating Partnerships
in Real Estate Assets, Real Estate-Related Assets or other investments in which
the Company or the Operating Partnerships may acquire an interest, either
directly or indirectly, including through an ownership interest in a Joint
Venture, pursuant to its Articles of Incorporation, Bylaws and the investment
objectives and policies adopted by the Board from time to time, other than
short-term investments acquired for the purpose of cash management.

Investment Management Fee means the fees payable to the Advisor pursuant to
Section 9(d).

Joint Venture means the joint venture, limited liability company, partnership or
other entity pursuant to which the Company is a co-venturer or partner with
respect to the ownership of any Investments.

Listing means the listing of the Shares on (i) a U.S. national securities
exchange; (ii) a non-U.S. national securities exchange that is officially
recognized, sanctioned or supervised by a governmental authority; or (iii) any
over-the-counter market. Upon such Listing, the Shares shall be deemed “Listed.”

 

3



--------------------------------------------------------------------------------

Loan Coordination Fee means the fees payable to the Advisor pursuant to
Section 9(e).

Loans means any indebtedness or obligations in respect of borrowed money or
evidenced by bonds, notes, debentures, deeds of trust, letters of credit or
similar instruments, including mortgages and mezzanine loans.

NASAA REIT Guidelines means the Statement of Policy Regarding Real Estate
Investment Trusts published by the North American Securities Administrators
Association as in effect on the Effective Date, as may be modified from time to
time.

Net Income means, for any period, the Company’s total revenues applicable to
such period, less the total expenses applicable to such period other than
additions to reserves for depreciation, bad debts or other similar non-cash
reserves and excluding any gain from the sale of the Company’s assets.

Operating Expenses means all costs and expenses incurred by the Company, as
determined under GAAP, that in any way are related to the operation of the
Company or its business, including fees paid to the Advisor, but excluding
(i) the expenses of raising capital such as Organization and Offering Expenses,
legal, audit, accounting, underwriting, brokerage, listing, registration, and
other fees, printing and other such expenses and taxes incurred in connection
with the issuance, distribution, transfer, registration and Listing of the
Shares, (ii) interest payments, (iii) taxes, (iv) non-cash expenditures such as
depreciation, amortization and bad debt reserves, (v) incentive fees paid in
compliance with the NASAA REIT Guidelines, (vi) Acquisition Fees and Acquisition
Expenses, and (vii) other fees and expenses connected with the acquisition,
disposition, management and ownership of real estate interests, mortgages or
other property (including the costs of foreclosure, insurance premiums, legal
services, maintenance, repair, and improvement of property). The definition of
“Operating Expenses” set forth above is intended to encompass only those
expenses that are required to be treated as Total Operating Expenses under the
NASAA REIT Guidelines. As a result, and notwithstanding the definition set forth
above, any expense of the Company that is not part of Total Operating Expenses
under the NASAA REIT Guidelines shall not be treated as part of Operating
Expenses for purposes hereof.

Operating Partnership has the meaning set forth in the Preamble hereto.

Operating Partnership Agreement means the Limited Partnership Agreement by and
among the Company, each Operating Partnership and the respective advisor, as
amended or restated from time to time.

Organization and Offering Expenses means any and all costs and expenses incurred
by or on behalf of the Company in connection with the formation of the Company,
the qualification and registration of a Public Offering, and the marketing and
distribution of Shares, including, without limitation, total underwriting and
brokerage discounts and commissions (including fees of the underwriters’
attorneys), expenses for printing, engraving, amending and supplementing
registration statements and prospectuses, mailing and distributing costs,
salaries of employees while engaged in sales activity, telephone and other
telecommunications costs, all advertising and marketing expenses, information
technology costs, charges of transfer agents, registrars, trustees, escrow
holders, depositories and experts and fees, expenses and taxes related to the
filing, registration and qualification of the sale of the Shares under federal
and state laws, including taxes and fees and accountants’ and attorneys’ fees.

Person means an individual, corporation, partnership, trust, joint venture,
limited liability company or other entity.

 

4



--------------------------------------------------------------------------------

Property Manager means an entity that has been retained to perform and carry out
property-management services at one or more of the Real Estate Assets, excluding
Persons retained or hired to perform facility management or other services or
tasks at a particular Real Estate Asset, the costs for which are passed through
to and ultimately paid by the tenant at such Real Estate Asset.

Prospectus means a “Prospectus” under Section 2(10) of the Securities Act,
including a preliminary Prospectus, an offering circular as described in Rule
253 of the General Rules and Regulations under the Securities Act or, in the
case of an intrastate offering, any document by whatever name known, utilized
for the purpose of offering and selling securities to the public.

Public Offering means a public offering of Shares pursuant to a Prospectus.

Real Estate Assets means any investment by the Company or the Operating
Partnerships in unimproved and improved Real Property (including, without
limitation, fee or leasehold interests, options and leases) either directly or
through a Joint Venture.

Real Estate-Related Assets means any investments by the Company or the Operating
Partnerships in, or origination of, mortgage loans and other types of real
estate-related debt financing, including, without limitation, mezzanine loans,
bridge loans, convertible mortgages, construction mortgage loans, loans on
leasehold interests and participations in such loans, as well as real estate
debt securities and equity securities of other real estate companies and REITs.

Real Property means real property owned from time to time by the Company or the
Operating Partnerships, either directly or through joint venture arrangements or
other partnerships, which consists of (i) land only, (ii) land, including the
buildings and improvements located thereon, (iii) buildings and improvements
only, or (iv) such investments the Board and the Advisor mutually designate as
Real Property to the extent such investments could be classified as Real
Property.

REIT means a “real estate investment trust” under Sections 856 through 860 of
the Code.

Registration Statement means any registration statement filed by the Company
with the SEC from time to time.

Sale or Sales means any transaction or series of transactions whereby: (i) the
Company or the Operating Partnerships directly or indirectly (except as
described in other subsections of this definition) sells, grants, transfers,
conveys, or relinquishes its ownership of any Investment or portion thereof,
including the lease of any Real Property consisting of a building only, and
including any event with respect to any Real Property which gives rise to a
significant amount of insurance proceeds or condemnation awards; (ii) the
Company or the Operating Partnerships directly or indirectly (except as
described in other subsections of this definition) sells, grants, transfers,
conveys, or relinquishes its ownership of all or substantially all of the
interest of the Company or the Operating Partnerships in any Joint Venture in
which it is a co-venturer or partner; (iii) any Joint Venture directly or
indirectly (except as described in other subsections of this definition) in
which the Company or the Operating Partnerships as a co-venturer or partner
sells, grants, transfers, conveys, or relinquishes its ownership of any
Investment or portion thereof, including any event with respect to any Real
Property which gives rise to a significant amount of insurance proceeds or
similar awards; (iv) the Company or the Operating Partnerships directly or
indirectly (except as described in other subsections of this definition) sells,
grants, conveys or relinquishes its interest in any Real Estate-Related Assets
or portion thereof (including with respect to any Real Estate-Related
Investment, all payments thereunder or in satisfaction thereof other than
regularly scheduled interest payments) and any event which gives rise to a
significant amount of insurance proceeds or similar awards; (v) the Company or
the Operating Partnerships directly or indirectly (except as described in other
subsections of this definition) sells, grants, transfers, conveys, or
relinquishes its ownership of any other asset not previously described in this
definition or any portion thereof; or (vi) any other transaction or series of
transactions that the Board deems to be a Sale.

 

5



--------------------------------------------------------------------------------

SEC means the Securities and Exchange Commission.

Securities Act means the Securities Act of 1933, as amended.

Shares mean the shares of the Company’s common stock, par value $0.01 per share.

SIR means Steadfast Income REIT, Inc.

SIR Merger means the merger of SIR with and into a subsidiary of the Company
pursuant to that certain Agreement and Plan of Merger, dated August 5th, 2019,
among Steadfast Income REIT, Inc., Steadfast Income REIT Operating Partnership,
L.P., Steadfast Apartment REIT, Inc., Steadfast Apartment REIT Operating
Partnership, L.P., and SI Subsidiary, LLC.

SIR OP has the meaning as set forth in the Preamble hereto.

STAR OP has the meaning set forth in the Preamble hereto.

Special Committee has the meaning as provided in Section 14.

Sponsor means Steadfast REIT Investment, LLC, a Delaware limited liability
company.

STAR III means Steadfast Apartment REIT III, Inc.

STAR III Common Stock means the STAR III Class A common stock, Class T common
stock and Class R common stock.

STAR III Merger means the merger of STAR III with and into a subsidiary of the
Company pursuant to that certain Agreement and Plan of Merger, dated August 5th,
2019, among Steadfast Apartment REIT III, Inc., Steadfast Apartment REIT III
Operating Partnership, L.P., Steadfast Apartment REIT, Inc., Steadfast Apartment
REIT Operating Partnership, L.P., and SIII Subsidiary, LLC.

STAR III OP has the meaning as set forth in the Preamble hereto.

Stockholders mean the registered holders of the Shares.

Termination Date means the date of termination of this Agreement (unless
termination is followed by adoption of an advisory agreement with the Advisor or
an Affiliate thereof).

2%/25% Guidelines has the meaning set forth in Section 11(d).

2.    APPOINTMENT. The Company and the Operating Partnerships hereby appoint the
Advisor to serve as their advisor on the terms and conditions set forth in this
Agreement, and the Advisor hereby accepts such appointment.

3.    DUTIES OF THE ADVISOR. The Advisor is responsible for managing, operating,
directing and supervising the operations and administration of the Company and
its Investments. The Advisor undertakes to present to the Company potential
investment opportunities, to make investment decisions on behalf of the Company
subject to the limitations in the Articles of Incorporation and the direction
and oversight of the Board and to provide the Company with a continuing and
suitable investment program consistent with the investment objectives and
policies of the Company as determined and adopted from time to time by the
Board. In performance of this undertaking, subject to the supervision of the
Board and consistent with the provisions of the Articles of Incorporation,
Bylaws and each Operating Partnership Agreement, the Advisor shall perform the
duties described in this Section 3.

 

6



--------------------------------------------------------------------------------

(a)    Offering Services. The Advisor shall manage and supervise, in connection
with any Public Offering:

(i)    the development of the Initial Public Offering and any subsequent Public
Offering approved by the Board, including the determination of the specific
terms of the securities to be offered by the Company, preparation of all
offering and related documents, and obtaining all required regulatory approvals
of such documents;

(ii)    along with a dealer manager, the approval of any participating dealer
and negotiation of the related selling agreements;

(iii)    along with a dealer manager, the coordination of the due diligence
process relating to participating dealers and their review of the Registration
Statement and other Public Offering documents;

(iv)    along with a dealer manager, the preparation of all marketing materials
contemplated to be used by a dealer manager or others relating to any Public
Offering;

(v)    along with a dealer manager, the negotiation and coordination with the
transfer agent for the receipt, collection, processing and acceptance of
subscription agreements, commissions, and other administrative support
functions;

(vi)    along with a dealer manager, the creation and implementation of various
technology and electronic communications related to any Public Offering; and

(vii)    all other services related to any Public Offering, other than services
that (a) are to be performed by the dealer manager, (b) the Company elects to
perform directly or (c) would require the Advisor to register as a broker-dealer
with the SEC, FINRA or any state.

(b)    Acquisition Services. The Advisor shall:

(i)    subject to Section 4 hereof and the investment objectives and policies of
the Company: (a) locate, analyze and select potential investments; (b) structure
and negotiate the terms and conditions of transactions pursuant to which such
investments will be made; and (c) acquire such investments on behalf of the
Company;

(ii)    oversee the due diligence process related to prospective Investments;

(iii)    prepare reports regarding prospective Investments which include
recommendations and supporting documentation necessary for the Board to evaluate
the prospective Investments; and

(iv)    obtain reports (which may be prepared by the Advisor or its Affiliates),
where appropriate in the judgment of the Advisor, concerning the value of
prospective Investments.

(c)    Investment Management Services. The Advisor shall:

(i)    serve as the Company’s investment and financial advisor and obtain
certain market research and economic and statistical data in connection with the
Investments and investment objectives and policies;

 

7



--------------------------------------------------------------------------------

(ii)    investigate, select and, on behalf of the Company, engage and conduct
business with such Persons as the Advisor deems necessary to the proper
performance of its obligations hereunder, including, but not limited to,
consultants, accountants, lenders, technical advisors, attorneys, brokers,
underwriters, corporate fiduciaries, escrow agents, depositaries, custodians,
agents for collection, insurers, insurance agents, developers, construction
companies, Property Managers and any and all Persons acting in any other
capacity deemed by the Advisor necessary or desirable for the performance of any
of the foregoing services;

(iii)    monitor applicable markets and obtain reports where appropriate in the
judgment of the Advisor, concerning the value of the Investments;

(iv)    monitor and evaluate the performance of the Investments, provide daily
investment management services to the Company and perform and supervise the
various investment management and operational functions related to the
Investments;

(v)    formulate and oversee the implementation of strategies for the
administration, promotion, management, operation, maintenance, improvement,
financing and refinancing, marketing, leasing and disposition of Investments on
an overall portfolio basis;

(vi)    oversee the performance by the Property Managers of their duties,
including collection and proper deposits of rental payments and payment of Real
Estate Asset expenses and maintenance;

(vii)    conduct periodic on-site property visits (as the Advisor deems
reasonably necessary) to some or all of the Real Estate Assets to inspect the
physical condition of the Real Estate Assets and to evaluate the performance of
the Property Managers;

(viii)    review, analyze and comment upon the operating budgets, capital
budgets and leasing plans prepared and submitted by each Property Manager and
aggregate these property budgets into the Company’s overall budget;

(ix)    coordinate and manage relationships between the Company and any Joint
Venture partners; and

(x)    provide financial and operational planning services and investment
portfolio management functions, including, without limitation, the planning and
implementation of establishing the Company’s net asset value and obtaining
appraisals and valuations with respect to Investments.

(d)    Accounting and Other Administrative Services. The Advisor shall:

(i)    manage and perform the various administrative functions necessary for the
management of the day-to-day operations of the Company;

(ii)    from time-to-time, or at any time reasonably requested by the Board,
make reports to the Board on the Advisor’s performance of services to the
Company under this Agreement;

(iii)    coordinate with the Company’s independent accountants and auditors to
prepare and deliver to the Board’s audit committee an annual report covering the
Advisor’s compliance with certain material aspects of this Agreement;

 

8



--------------------------------------------------------------------------------

(iv)    provide or arrange for administrative services and items, legal and
other services, office space, office furnishings, personnel and other overhead
items necessary and incidental to the Company’s business and operations;

(v)    maintain accounting data and any other information concerning the
activities of the Company as shall be needed to prepare and file all periodic
financial reports and returns required to be filed with the SEC and any other
regulatory agency, including annual financial statements;

(vi)    maintain all books and records of the Company;

(vii)    oversee tax and compliance services and risk management services and
coordinate with third parties engaged by the Company, including independent
accountants and other consultants, on related tax matters;

(viii)    supervise the performance of such ministerial and administrative
functions as may be necessary in connection with the daily operations of the
Company;

(ix)    provide the Company with all necessary cash management services;

(x)    manage and coordinate with the transfer agent the Distribution process
and payments to Stockholders;

(xi)    at any time reasonably requested by the Board, consult with the Board
and assist in evaluating and obtaining adequate property insurance coverage
based upon risk management determinations;

(xii)    provide the officers of the Company and the Board with timely updates
related to the overall regulatory environment affecting the Company, as well as
managing compliance with such matters;

(xiii)    consult with the Board relating to the corporate governance structure
and the policies and procedures related thereto; and

(xiv)    oversee all reporting, record keeping, internal controls and similar
matters in a manner to allow the Company to comply with applicable law including
the Sarbanes-Oxley Act of 2002.

(e)    Stockholder Services. The Advisor shall:

(i)    along with the dealer manager, manage communications with Stockholders,
including answering phone calls, preparing and sending written and electronic
reports and other communications; and

(ii)    along with the dealer manager, establish technology infrastructure to
assist in providing Stockholder support and service.

(f)    Financing Services. The Advisor shall:

(i)    identify and evaluate potential financing and refinancing sources,
engaging a third-party broker if necessary;

(ii)    negotiate terms, arrange and execute financing agreements;

(iii)    manage relationships between the Company and its lenders; and

 

9



--------------------------------------------------------------------------------

(iv)    monitor and oversee the service of the Company’s debt facilities and
other financings.

(g)    Disposition Services. The Advisor shall:

(i)    consult with the Board and provide assistance with the evaluation and
approval of potential Investment dispositions, sales or other liquidity events;
and

(ii)    structure and negotiate the terms and conditions of transactions
pursuant to which Investments may be sold.

4.    AUTHORITY OF ADVISOR.

(a)    Pursuant to the terms of this Agreement (including the restrictions
included in this Section 4 and in Section 7), and subject to the continuing and
exclusive authority of the Board over the management of the Company, the Board
hereby delegates to the Advisor the authority to perform the services described
in Section 3. The Advisor shall have the power to delegate all or any part of
its rights and powers to perform the services described in Section 3 to such
officers, employees, Affiliates, agents and representatives of the Advisor or
the Company as it may deem appropriate. Any authority delegated by the Advisor
to any other Person shall be subject to the limitations on the rights and powers
of the Advisor specifically set forth in this Agreement or the Articles of
Incorporation.

(b)     Notwithstanding the foregoing, the Advisor may not take any action on
behalf of the Company without the prior approval of the Board or duly authorized
committees thereof if the Articles of Incorporation or Maryland General
Corporation Law require the prior approval of the Board. The Advisor will
deliver to the Board all documents and other information required by the Board
to evaluate a proposed investment (and any financing related to such proposed
investment).

(c)    If a transaction requires approval by the Independent Directors, the
Advisor will deliver to the Independent Directors all documents and other
information required by them to properly evaluate the proposed transaction.

(d)    The prior approval of a majority of the Independent Directors not
otherwise interested in the transaction and a majority of the Board not
otherwise interested in the transaction will be required for each transaction to
which the Advisor or its Affiliates is a party.

(e)    The Board may, at any time upon the giving of written notice to the
Advisor, modify or revoke the authority or approvals set forth in Section 3 and
this Section 4; provided, however, that such modification or revocation shall be
effective upon receipt of such notification by the Advisor and shall not be
applicable to investment transactions to which the Advisor has committed the
Company or the Operating Partnership prior to the date of receipt by the Advisor
of such notification.

5.    BANK ACCOUNTS. The Advisor shall establish and maintain one or more bank
accounts in the name of the Company and each of the Operating Partnerships and
may collect and deposit into any such account or accounts, and disburse from any
such account or accounts, any money on behalf of the Company or any of the
Operating Partnerships, under such terms and conditions as the Board may
approve, provided that no funds shall be commingled with the funds of the
Advisor; and the Advisor shall from time to time render, upon request by the
Board, its audit committee or the auditors of the Company, appropriate
accountings of such collections and payments to the Board and to the auditors of
the Company.

 

10



--------------------------------------------------------------------------------

6.    RECORDS; ACCESS. The Advisor, in the conduct of its responsibilities to
the Company, shall maintain adequate and separate books and records for the
Company’s operations in accordance with GAAP, which shall be supported by
sufficient documentation to ascertain that such books and records are properly
and accurately recorded. Such books and records shall be the property of the
Company and shall be available for inspection by the Board and by counsel,
auditors and other authorized agents of the Company, at any time or from time to
time during normal business hours. Such books and records shall include all
information necessary to calculate and audit the fees and expense reimbursements
paid under this Agreement. The Advisor shall utilize procedures to attempt to
ensure such control over accounting and financial transactions as is reasonably
required to protect the Company’s assets from theft, error or fraudulent
activity. All financial statements that the Advisor delivers to the Company
shall be prepared on an accrual basis in accordance with GAAP, except for
special financial reports that by their nature require a deviation from GAAP.
The Advisor shall liaise with the Company’s officers and independent auditors
and shall provide such officers and auditors with the reports and such other
information that the Company requests.

7.    LIMITATIONS ON ACTIVITIES. Notwithstanding any provision in this Agreement
to the contrary, the Advisor shall not take any action that, in its sole
judgment made in good faith, would (a) adversely affect the ability of the
Company to qualify or continue to qualify as a REIT under the Code unless the
Board has determined that the Company will not seek or maintain REIT
qualification for the Company, (b) subject the Company to regulation under the
Investment Company Act of 1940, as amended, (c) violate any law, rule,
regulation or statement of policy of any governmental body or agency having
jurisdiction over the Company, its Shares or its other securities, (d) require
the Advisor to register as a broker-dealer with the SEC, FINRA or any state, or
(e) violate the Articles of Incorporation or Bylaws. In the event that an action
would violate any of (a) through (e) of the preceding sentence but such action
has been ordered by the Board, the Advisor shall notify the Board of the
Advisor’s judgment of the potential impact of such action and shall refrain from
taking such action until it receives further clarification or instructions from
the Board. In such event, the Advisor shall have no liability for acting in
accordance with the specific instructions of the Board so given. Notwithstanding
the foregoing, the Advisor, its managers, officers, employees and members, and
the partners, directors, officers, managers, members and stockholders of the
Advisor’s Affiliates shall not be liable to the Company or to the Directors or
Stockholders for any act or omission by the Advisor, its directors, officers,
employees, or members, and the partners, directors, officers, managers, members
or stockholders of the Advisor’s Affiliates taken or omitted to be taken in the
performance of their duties under this Agreement except as provided in
Section 24 of this Agreement.

8.    RELATIONSHIP WITH DIRECTORS. Subject to Section 7 of this Agreement and to
restrictions advisable with respect to the qualification of the Company as a
REIT, directors, officers and employees of the Advisor or an Affiliate of the
Advisor may serve as a Director and as officers of the Company, except that no
director, officer or employee of the Advisor or its Affiliates who also is a
Director or officer of the Company shall receive any compensation from the
Company for serving as a Director or officer other than reasonable reimbursement
for travel and related expenses incurred in attending meetings of the Board and
no such Director shall be deemed an Independent Director for purposes of
satisfying the Director independence requirement set forth in the Articles of
Incorporation.

9.    FEES. The Company shall pay the Advisor the following fees subject to the
conditions set forth below.

(a)    Acquisition Fees. The Company shall pay to the Advisor or an Affiliate an
Acquisition Fee payable by the Company, in cash, as compensation for services
rendered in connection with the investigation, selection, acquisition (by
purchase, investment or exchange), origination, development, construction or
improvement of Investments as set forth in Section 3(b) hereof. The total
Acquisition Fees payable to the Advisor or its Affiliates shall equal 0.5% of
(1) the Cost of Investment or

 

11



--------------------------------------------------------------------------------

(2) the Company’s allocable portion of the purchase price in connection with the
acquisition or origination of any Investment acquired through a Joint Venture.
Notwithstanding the foregoing, the Acquisition Fee related to each of the SIR
Merger and STAR III Merger shall equal 1.0% of the Cost of Investment with such
acquisition, as set forth in the Advisory Agreement prior to the Effective Date
applicable to the Mergers. Notwithstanding anything herein to the contrary, the
payment of Acquisition Fees by the Company shall be subject to the limitations
on acquisition fees contained in (and defined in) the Articles of Incorporation.
The Advisor shall submit an invoice to the Company following the closing of each
Investment, accompanied by a computation of the Acquisition Fee. Generally the
Acquisition Fee shall be paid to the Advisor at the closing of the transaction
upon receipt of the invoice by the Company; provided, however, that such
Acquisition Fee shall be paid to an Affiliate of the Advisor that is registered
as a FINRA member broker-dealer if applicable laws or regulations prohibit such
payment to be made to a Person that is not a FINRA member broker-dealer. In
addition, payment of the Acquisition Fee may be deferred, in whole or in part,
as to any transaction in the sole discretion of the Advisor. Any such deferred
Acquisition Fees shall be paid to the Advisor without interest at such
subsequent date as the Advisor shall request.

(b)    Limitation on Total Acquisition Fees, Origination Fees and Acquisition
Expenses. In no event will the total of all Acquisition Fees and Acquisition
Expenses (including any Loan Coordination Fee) payable with respect to a
particular Investment exceed 4.5% of the “Contract Price for the Property,” as
defined in the NASAA REIT Guidelines, unless a majority of the Independent
Directors approves the Acquisition Fees and Acquisition Expenses and determines
the transaction to be commercially competitive, fair and reasonable to the
Company.

(c)    Disposition Fee. In connection with a Sale of an Investment in which the
Advisor or any Affiliate of the Advisor provides a substantial amount of
services as determined by a majority of the Independent Directors, the Company
shall pay to the Advisor or its Affiliate, in cash, a Disposition Fee up to
one-half of the Competitive Real Estate Commission paid, but in no event to
exceed 0.5% of the Sales Price of the Investment sold. Any Disposition Fee
payable under this Section 9(c) may be paid in addition to real estate
commissions paid to non-Affiliates, provided that the total real estate
commissions (including such Disposition Fee) paid to all Persons by the Company
for the Sale of each Real Estate Asset shall not exceed the lesser of the
Competitive Real Estate Commission or an amount equal to 6.0% of the Contract
Sales Price. Substantial assistance in connection with a Sale may include the
preparation of an investment package (for example, a package including a new
investment analysis, rent rolls, Argus projections, tenant information regarding
credit, a property title report, an environmental report, a structural report
and exhibits) or other such substantial services performed in connection with a
Sale. The Advisor shall submit an invoice to the Company following the closing
or closings of each disposition, accompanied by a computation of the Disposition
Fee. Generally, the Disposition Fee shall be paid to the Advisor at the closing
of the transaction upon receipt of the invoice by the Company; provided,
however, that such Disposition Fee shall be paid to an Affiliate of the Advisor
that is registered as a FINRA member broker-dealer if applicable laws or
regulations prohibit such payment to be made to a Person that is not a FINRA
member broker-dealer. In addition, payment of the Disposition Fee may be
deferred, in whole or in part, as to any transaction in the sole discretion of
the Advisor. Any such deferred Disposition Fees shall be paid to the Advisor
without interest at such subsequent date as the Advisor shall request.

(d)    Investment Management Fee. The Advisor shall receive the Investment
Management Fee as compensation for services rendered in connection with the
management of the Company’s assets as set forth in Section 3(c) hereof. The
Investment Management Fee shall be payable to the Advisor, 50% in cash and 50%
in Shares, monthly in an amount equal to one-twelfth of 1.0% of the Cost of
Investments. The Advisor shall submit a monthly invoice to the Company,
accompanied by a computation of the Investment Management Fee for the applicable
period. Generally, the Investment

 

12



--------------------------------------------------------------------------------

Management Fee payable to the Advisor shall be paid on the last day of such
month, or the first business day following the last day of such month. In
addition, payments of the Investment Management Fee may be deferred, in whole or
in part, as to any transaction in the sole discretion of the Advisor. Any such
deferred Investment Management Fee shall be paid to the Advisor without interest
at such subsequent date as the Advisor shall request.

(e)    Loan Coordination Fee. The Company will pay the Advisor or one of its
Affiliates, in cash, the Loan Coordination Fee equal to 0.5% of (1) the initial
amount of new debt financed or outstanding debt assumed in connection with the
acquisition, development, construction, improvement or origination of any type
of Real Estate Asset or Real Estate-Related Asset acquired directly or (2) the
Company’s allocable portion of the purchase price and therefore the related debt
in connection with the acquisition or origination of any type of Real Estate
Asset or Real Estate-Related Asset acquired through a Joint Venture.

As compensation for services rendered in connection with any financing or the
refinancing of any debt (in each case, other than at the time of the acquisition
of a property), the Company will also pay the Advisor or one of its Affiliates,
in the form of Shares equal to such amount, a Loan Coordination Fee equal to
0.50% of the amount refinanced or the Company’s proportionate share of the
amount refinanced in the case of Investments made through a Joint Venture.

Notwithstanding the foregoing, the Loan Coordination Fee related to each of the
SIR Merger and STAR III Merger shall equal 1.0% of the amount of debt assumed in
connection with such transactions, as set forth in the Advisory Agreement prior
to the Effective Date applicable to the Mergers.

(f)    Form of Payment. Except if a form of payment or distribution is
specifically provided for, the Advisor may, in its sole discretion, elect to
have any of the fees paid pursuant to this Section 9, in whole or in part, in
cash or Shares. The price of any Shares issued pursuant to this Section 9 shall
be at the Public Offering price or if the Company is not conducting a Public
Offering, at the most recent value per Share determined by the Board.

(g)    Changes to Fee Structure. In the event of Listing, the Company and the
Advisor shall negotiate in good faith to establish a fee structure appropriate
for a perpetual-life entity.

10.    EXPENSES. In addition to the compensation paid to the Advisor pursuant to
Section 9 hereof, the Company or the Operating Partnerships shall pay directly
or reimburse the Advisor for all of the expenses paid or incurred by the Advisor
or its Affiliates in connection with the services it provides to the Company and
the Operating Partnership pursuant to this Agreement, including, but not limited
to:

(a)    [Reserved.];

(b)    Acquisition Expenses incurred in connection with the selection,
evaluation and acquisition of Investments (including the reimbursement of any
acquisition expenses incurred by the Advisor and payable to third parties that
are not Affiliates of the Company); provided, however, that the total of all
Acquisition Fees and Acquisition Expenses (including any Loan Coordination Fee)
payable in connection with a particular Investment may not exceed 4.5% of the
“Contract Price for the Property,” as defined in the NASAA REIT Guidelines,
unless a majority of the Independent Directors approves the Acquisition Fees and
Acquisition Expenses and determines the transaction to be commercially
competitive, fair and reasonable to the Company;

(c)    the actual out-of-pocket cost of goods and services used by the Company
and obtained from entities not Affiliated with the Advisor;

 

13



--------------------------------------------------------------------------------

(d)    interest and other costs for borrowed money, including discounts, points
and other similar fees;

(e)    taxes and assessments on income of the Company or Investments, taxes as
an expense of doing business and any other taxes otherwise imposed on the
Company and its business, assets or income;

(f)    out-of-pocket costs associated with insurance obtained in connection with
the business of the Company or by its officers or the Board;

(g)    expenses of managing, improving, developing and operating Real Estate
Assets owned by the Company, as well as expenses of other transactions relating
to an Investment, including but not limited to prepayments, maturities, workouts
and other settlements of Loans and other Investments;

(h)    all out-of-pocket expenses in connection with payments to the Directors
for attending meetings of the Board and Stockholders;

(i)    expenses associated with a Listing or sale or merger of the Company if
the Advisor or its Affiliate provides a substantial amount of services in
connection with such Listing or a sale or merger, including but not limited to
the Company’s allocable share of the Advisor’s employee costs, travel and
communications expenses, costs of appraisals and due diligence reports, market
surveys and research, third-party brokerage or finder’s fees and other closing
costs regardless of whether the Company completes any such transaction;

(j)    expenses connected with payments of distributions;

(k)    expenses associated with the issuance and distribution of Shares and
other securities of the Company, such as underwriting fees, advertising
expenses, legal and accounting fees, taxes and registration fees;

(l)    expenses incurred in connections with the formation, organization and
continuation of any corporation, partnership, Joint Venture or other entity
through which the Company’s investments are made or in which any such entity
invests;

(m)    expenses of organizing, redomesticating converting, modifying, merging,
liquidating, dissolving or terminating the Company or any subsidiary thereof or
amending or revising the Articles of Incorporation or governing documents of any
subsidiary;

(n)    expenses of providing services for and maintaining communications with
Stockholders, including the cost of preparation, printing, and mailing annual
reports and other Stockholder reports, proxy statements and other reports
required by governmental entities;

(o)    personnel and related employment costs incurred by the Advisor or its
Affiliates in performing the services described in Section 3 hereof, including
but not limited to reasonable salaries and wages, benefits and overhead of all
employees directly involved in the performance of such services, provided that
no reimbursement shall be made for costs of such employees of the Advisor or its
Affiliates to the extent that such employees perform services for which the
Advisor receives Acquisition Fees, Investment Management Fees, Disposition Fees
or Loan Coordination Fees and provided further that if the Advisor subsequently
determines to seek reimbursement for personnel costs of individuals who serve as
executive officers of the Company, the Company will disclose any such
reimbursement in its next quarterly or annual report filed pursuant to SEC
requirements;

 

14



--------------------------------------------------------------------------------

(p)    audit, accounting and legal fees, and other fees for professional
services relating to the operations of the Company and all such fees incurred at
the request, or on behalf of, the Board or any other committee of the Board;

(q)    out-of-pocket costs for the Company to comply with all applicable laws,
regulations and ordinances, including without limitation, the Sarbanes-Oxley Act
of 2002, as amended; and

(r)    all other out-of-pocket costs incurred by the Advisor in performing its
duties hereunder.

11.    TIMING OF ADDITIONAL LIMITATIONS ON REIMBURSEMENTS TO THE ADVISOR.

(a)    Expenses incurred by the Advisor on behalf of the Company and the
Operating Partnership and payable pursuant to Section 10 shall be reimbursed no
less than monthly to the Advisor.

(b)    The Advisor shall prepare a statement documenting the expenses of the
Company and the Operating Partnerships during each month, and shall deliver such
statement to the Company and the Operating Partnerships within 20 days after the
end of each month. The Advisor shall also prepare a statement documenting the
expenses of the Company and Operating Partnership during each quarter, and shall
deliver such statement to the Company and Operating Partnership within 30 days
after the end of each quarter.

(c)    [Reserved].

(d)    Commencing with the end of the fourth fiscal quarter following the fiscal
quarter in which the Company completes its first Investment, the Company shall
not reimburse the Advisor at the end of any fiscal quarter in which Operating
Expenses for the four consecutive fiscal quarters then ended (the “Expense
Year”) exceed (the “Excess Amount”) the greater of 2% of Average Invested Assets
or 25% of Net Income (the “2%/25% Guidelines”) for such year. Any Excess Amount
paid to the Advisor during a fiscal quarter shall be repaid to the Company or,
at the option of the Company, subtracted from the Operating Expenses reimbursed
during the subsequent fiscal quarter. If there is an Excess Amount in any
Expense Year and the Independent Directors determine that such excess was
justified based on unusual and nonrecurring factors which they deem sufficient,
then the Excess Amount may be carried over and included in Operating Expenses in
subsequent Expense Years and reimbursed to the Advisor in one or more of such
years, provided that there shall be sent to the Stockholders a written
disclosure of such fact, together with an explanation of the factors the
Independent Directors considered in determining that such excess expenses were
justified. Such determination shall be reflected in the minutes of the meetings
of the Board. All figures used in the foregoing computation shall be determined
in accordance with GAAP applied on a consistent basis.

12.    OTHER SERVICES. In the event that (a) the Board requests that the Advisor
or any manager, officer or employee thereof render services for the Company
other than as set forth in this Agreement or (b) there are changes to the
regulatory environment in which the Advisor or Company operates that would
increase significantly the level of services performed such that the costs and
expenses borne by the Advisor for which the Advisor is not entitled to separate
reimbursement for personnel and related employment direct costs and overhead
under Section 10 of this Agreement would increase significantly, such services
shall be separately compensated at such rates and in such amounts as are agreed
by the Advisor and the Independent Directors, subject to the limitations
contained in the Articles of Incorporation, and shall not be deemed to be
services pursuant to the terms of this Agreement.

 

15



--------------------------------------------------------------------------------

13.    VOTING AGREEMENT. The Advisor agrees that, with respect to any Shares now
or hereinafter owned by it, it will not vote or consent on matters submitted to
the Stockholders of the Company regarding (a) the removal of the Advisor or any
of its Affiliates as the Advisor or (b) any transaction between the Company and
the Advisor or any of its Affiliates. This voting restriction shall survive
until such time that the Advisor or any of its Affiliates is no longer serving
as the Company’s external advisor.

14.    BUSINESS COMBINATIONS.

(a)    The Company may consider becoming a self-administered REIT once the
Company’s assets and income are, in the view of the Board, of sufficient size
such that internalizing the management functions performed by the Advisor is in
the best interests of the Company and the Stockholders. If the Board should make
this determination in the future, the Board shall form a special committee (the
“Special Committee”) comprised entirely of Independent Directors to consider a
possible business combination with the Advisor. The Board shall, subject to
applicable law, delegate all of its decision-making power and authority to the
Special Committee with respect to matters relating to a possible business
combination with the Advisor. The Special Committee also shall be authorized to
retain its own financial advisors and legal counsel to, among other things,
negotiate with representatives of the Advisor regarding a possible business
combination with the Advisor.

(b)    If the Board elects to internalize any management services provided by
the Advisor, neither the Company nor the Operating Partnership shall pay any
compensation or other remuneration to the Advisor or its Affiliates in
connection with such internalization of management services. Notwithstanding the
above, to the extent the Advisor or Sponsor performs substantial services or
incurs costs in connection with any transition-related services performed by the
Advisor, the Company, with the approval of the Independent Directors, will pay
the Advisor for such services and shall reimburse the Advisor for expenses and
costs reasonably incurred as a result of such services.

15.    RELATIONSHIP OF THE PARTIES. The Company and the Operating Partnership,
on the one hand, and the Advisor on the other, are not partners of joint
venturers with each other, and nothing in this Agreement shall be construed to
make them such partners of joint venturers or impose any liability as such on
either of them.

16.    OTHER ACTIVITIES OF THE ADVISOR.

(a)    Nothing herein contained shall prevent the Advisor or any of its
Affiliates from engaging in or earning fees from other activities, including,
without limitation, the rendering of advice to other Persons (including other
REITs) and the management of other programs advised, sponsored or organized by
the Advisor or its Affiliates; nor shall this Agreement limit or restrict the
right of any director, officer, manager, member, partner, employee or
stockholder of the Advisor or its Affiliates to engage in or earn fees from any
other business or to render services of any kind to any other Person and earn
fees for rendering such services; provided, however, that the Advisor must
devote sufficient resources to the Company’s business to discharge its
obligations to the Company under this Agreement. The Advisor may, with respect
to any Investment in which the Company is a participant, also render advice and
service to each and every other participant therein, and earn fees for rendering
such advice and service. Specifically, it is contemplated that the Company may
enter into joint ventures or other similar co-investment arrangements with
certain Persons, and pursuant to the agreements governing such joint ventures or
arrangements, the Advisor may be engaged to provide advice and service to such
Persons, in which case the Advisor will earn fees for rendering such advice and
service. For the avoidance of doubt, it is understood that neither the Company
nor the Board has the authority to determine the salary, bonus or any other
compensation paid by the Advisor to any Director, officer, member, partner,
employee, or stockholder of the Advisor or its Affiliates, including any person
who is also a director or officer employee of the Company.

 

16



--------------------------------------------------------------------------------

(b)    The Advisor shall, and shall cause its Affiliates and their respective
employees, officers and agents to, devote to the Company such time as shall be
reasonably necessary to conduct the business and affairs of the Company in a
manner consistent with the terms of this Agreement. The Company acknowledges
that the Advisor and its Affiliates and their respective employees, officers and
agents may also engage in activities unrelated to the Company and may provide
services to Persons other than the Company and its Affiliates.

(c)    The Advisor shall be required to use commercially reasonable efforts to
present continuing and suitable investment opportunities to the Company that are
consistent with the investment policies and objectives of the Company, but
neither the Advisor nor any Affiliate of the Advisor shall be obligated
generally to present any particular investment opportunity to the Company even
if the opportunity is of character that, if presented to the Company, could be
taken by the Company. In the event an investment opportunity is located, the
allocation procedure set forth under the caption “Conflicts of Interest—Conflict
Resolution Procedures—Allocation of Investment Opportunities” in the
Registration Statement shall govern the allocation of the opportunity among the
Company and Affiliates of the Advisor. The Advisor shall be required to notify
the Board at least annually of Investments that have been purchased by other
entities managed by the Advisor or its Affiliates for determination by the Board
that the Advisor is fairly presenting investment opportunities to the Company.

17.    THE STEADFAST NAME. The Advisor and its Affiliates have a proprietary
interest in the name “Steadfast.” The Advisor hereby grants to the Company a
non-transferable, non-assignable, non-exclusive, royalty-free right and license
to use the name “Steadfast” during the term of this Agreement. Accordingly, and
in recognition of this right, if at any time the Company ceases to retain the
Advisor or one of its Affiliates to perform substantial advisory services for
the Company, the Company will, promptly after receipt of written request from
the Advisor, cease to conduct business under or use the name “Steadfast” or any
derivative thereof and the Company shall change its name and the names of any of
its subsidiaries to a name that does not contain the name “Steadfast” or any
other word or words that might, in the reasonable discretion of the Advisor, be
susceptible of indication of some form of relationship between the Company and
the Advisor or any of its Affiliates. At such time, the Company will also make
any changes to any trademarks, servicemarks or other marks necessary to remove
any references to the word “Steadfast.” Consistent with the foregoing, it is
specifically recognized that the Advisor or one or more of its Affiliates has in
the past and may in the future organize, sponsor or otherwise permit to exist
other investment vehicles (including vehicles for investment in real estate) and
financial and service organizations having “Steadfast” as a part of their name,
all without the need for any consent (and without the right to object thereto)
by the Company.

18.    TERM OF AGREEMENT. This Agreement shall have an initial term of one year
from the Effective Date and may be renewed for an unlimited number of successive
one-year terms upon mutual consent of the parties. The Company (acting through
the Independent Directors) will evaluate the performance of the Advisor annually
before renewing this Agreement, and each such renewal shall be for a term of no
more than one year. Any such renewal must be approved by the Independent
Directors.

19.    TERMINATION BY THE PARTIES. This Agreement may be terminated:

(a)    immediately by the Company or the Operating Partnership for Cause or upon
the bankruptcy of the Advisor;

(b)    upon 60 days written notice without Cause and without penalty by a
majority of the Independent Directors of the Company; or

 

17



--------------------------------------------------------------------------------

(c)    upon 60 days written notice with Good Reason by the Advisor.

The provisions of Sections 17 and 20 through 35 of this Agreement survive
termination of this Agreement.

20.    PAYMENTS TO AND DUTIES OF ADVISOR UPON TERMINATION.

(a)    After the Termination Date, the Advisor shall not be entitled to
compensation for further services hereunder except it shall be entitled to
receive from the Company or the Operating Partnership within 30 days after the
effective date of such Termination Date all unpaid reimbursements of expenses
and all earned but unpaid fees payable to the Advisor prior to termination of
this Agreement, subject to the 2%/25% Guidelines to the extent applicable.

(b)    The Advisor shall promptly upon termination:

(i)    pay over to the Company and the Operating Partnership all money collected
and held for the account of the Company and the Operating Partnership pursuant
to this Agreement, after deducting any accrued compensation and reimbursement
for its expenses to which it is then entitled;

(ii)    deliver to the Board a full accounting, including a statement showing
all payments collected by it and a statement of all money held by it, covering
the period following the date of the last accounting furnished to the Board;

(iii)    deliver to the Board all assets, including all Investments, and
documents of the Company and the Operating Partnership then in the custody of
the Advisor; and

(iv)    reasonably cooperate with the Company and the Operating Partnership to
provide an orderly management transition.

21.    ASSIGNMENT TO AN AFFILIATE. This Agreement may be assigned by the Advisor
to an Affiliate only with the prior written approval of a majority of the
Directors (including a majority of the Independent Directors). The Advisor may
assign any rights to receive fees or other payments under this Agreement to any
Person without obtaining the approval of the Directors. This Agreement shall not
be assigned by the Company or the Operating Partnership without the consent of
the Advisor, except in the case of an assignment by the Company or the Operating
Partnership to a corporation, limited partnership or other organization which is
a successor to all of the assets, rights and obligations of the Company or the
Operating Partnership, in which case such successor organization shall be bound
hereunder and by the terms of said assignment in the same manner as the Company
and the Operating Partnership are bound by this Agreement.

22.    INDEMNIFICATION BY THE COMPANY AND THE OPERATING PARTNERSHIP. The Company
and the Operating Partnership shall indemnify and hold harmless the Advisor and
its Affiliates, including their respective officers, directors, equity holders,
partners and employees (the “Indemnitees,” and each an “Indemnitee”), from all
liability, claims, damages or losses arising in the performance of their duties
hereunder, and related expenses, including reasonable attorneys’ fees, to the
extent such liability, claims, damages or losses and related expenses are not
fully reimbursed by insurance, and to the extent that such indemnification would
not be inconsistent with the laws of the State of Maryland, the Articles of
Incorporation or the provisions of Section II.G of the NASAA REIT Guidelines.
Any indemnification of the Advisor may be made only out of the net assets of the
Company and not from Stockholders. Notwithstanding the foregoing, the Company
and the Operating Partnership shall not provide for indemnification of an
Indemnitee for any loss or liability suffered by such

 

18



--------------------------------------------------------------------------------

Indemnitee, nor shall they provide that an Indemnitee be held harmless for any
loss or liability suffered by the Company and the Operating Partnership, unless
all of the following conditions are met:

(a)    the Indemnitee has determined, in good faith, that the course of conduct
that caused the loss or liability was in the best interest of the Company and
the Operating Partnership;

(b)    the Indemnitee was acting on behalf of, or performing services for, the
Company or the Operating Partnership;

(c)    such liability or loss was not the result of negligence or misconduct by
the Indemnitee; and

(d)    such indemnification or agreement to hold harmless is recoverable only
out of the Company’s net assets and not from the Stockholders.

Notwithstanding the foregoing, an Indemnitee shall not be indemnified by the
Company and the Operating Partnership for any losses, liabilities or expenses
arising from or out of an alleged violation of federal or state securities laws
by such Indemnitee unless one or more of the following conditions are met:

(a)    there has been a successful adjudication on the merits of each count
involving alleged securities law violations as to the Indemnitee;

(b)    such claims have been dismissed with prejudice on the merits by a court
of competent jurisdiction as to the Indemnitee; or

(c)    a court of competent jurisdiction approves a settlement of the claims
against the Indemnitee and finds that indemnification of the settlement and the
related costs should be made, and the court considering the request for
indemnification has been advised of the position of the SEC and of the published
position of any state securities regulatory authority in which securities of the
Company or the Operating Partnership were offered or sold as to indemnification
for violation of securities laws.

23.    ADVANCEMENT OF LEGAL EXPENSES. The Company or the Operating Partnership
shall pay or reimburse reasonable legal expenses and other costs incurred by an
Indemnitee as a result of any legal action for which indemnification is being
sought in advance of the final disposition of a proceeding only if all of the
following conditions are satisfied:

(a)    the legal action relates to acts or omissions with respect to the
performance of duties or services on behalf of the Company or the Operating
Partnership;

(b)    the legal action is initiated by a third party who is not a Stockholder
or the legal action is initiated by a Stockholder acting in such Stockholder’s
capacity as such and a court of competent jurisdiction specifically approves
such advancement; and

(c)    the Indemnitee undertakes to repay the advanced funds to the Company or
the Operating Partnership, together with the applicable legal rate of interest
thereon, if it is ultimately determined that such Indemnitee is found not to be
entitled to indemnification.

24.    INDEMNIFICATION BY ADVISOR. The Advisor shall indemnify and hold harmless
the Company and the Operating Partnership from contract or other liability,
claims, damages, taxes or losses and related expenses including attorneys’ fees,
to the extent that such liability, claims, damages, taxes or losses and related
expenses are not fully reimbursed by insurance and are incurred by reason of the
Advisor’s bad faith, fraud, willful misfeasance, intentional misconduct, gross
negligence or reckless disregard of its duties; provided, however, that the
Advisor shall not be held responsible for any action of the Board in following
or declining to follow any advice or recommendation given by the Advisor.

 

19



--------------------------------------------------------------------------------

25.    PUBLICITY. The Advisor shall not, and shall cause its Affiliates and
their officers, managers, employees and members to not, make any public
statements or disclosure regarding this Agreement, the duties contemplated
hereunder or the business of the Company and the Operating Partnership without
obtaining the prior written consent of the officers of the Company as to the
form and content of such disclosure, except to the extent that such disclosure
is required by law, in which case the Advisor will give the Company sufficient
prior written notice thereof to seek judicial intervention. Except as authorized
in advance by the Board, only the officers of the Company shall be permitted to
make public statements or disclosure on behalf of the Company.

26.    NON-SOLICITATION. During the period commencing on the Effective Date and
ending one year following the Termination Date, the Company shall not, without
the Advisor’s prior written consent, directly or indirectly (a) solicit or
encourage any person to leave the employment or other service of the Advisor or
its Affiliates; or (b) hire on behalf of the Company or any other person or
entity, any person who has left its employment within the one year period
following the termination of that person’s employment the Advisor or its
Affiliates. During the period commencing on the date hereof through and ending
one year following the Termination Date, the Company will not, whether for its
own account or for the account of any other Person, intentionally interfere with
the relationship of the Advisor or its Affiliates with, or endeavor to entice
away from the Advisor or its Affiliates, any person who during the term of the
Agreement is, or during the preceding one-year period, was a tenant,
co-investor, co-developer, joint venturer or other customer of the Advisor or
its Affiliates.

27.    NOTICES. Any notice, report or other communication required or permitted
to be given hereunder shall be in writing unless some other method of giving
such notice, report or other communication is required by the Articles of
Incorporation, the Bylaws, or accepted by the party to whom it is given, and
shall be given by being delivered by hand, by courier or overnight carrier or by
registered or certified mail to the addresses set forth herein:

 

To the Directors and to the Company:      

  

Steadfast Apartment REIT, Inc.

18100 Von Karman Avenue, Suite 500

Irvine, California 92612

Telephone: (949) 852-0700

Attention: Chief Executive Officer

To the Advisor:

  

Steadfast Apartment Advisor, LLC

18100 Von Karman Avenue, Suite 500

Irvine, California 92612

Telephone: (949) 852-0700

Attention: Secretary

If delivered by hand or by courier, the date on which the notice, report or
other communication is delivered shall be the date on which such delivery is
made and if delivered by overnight carrier, the date on which the notice, report
or other communication is received shall be the date on which such delivery is
made. Any party may at any time give notice in writing to the other parties of a
change in its address for the purposes of this Section 27.

 

20



--------------------------------------------------------------------------------

28.    MODIFICATION. This Agreement shall not be changed, modified, terminated
or discharged, in whole or in part, except by an instrument in writing signed by
the parties hereto, or their respective successors or assignees.

29.    SEVERABILITY. The provisions of this Agreement are independent of and
severable from each other, and no provision shall be affected or rendered
invalid or unenforceable by virtue of the fact that for any reason any other or
others of them may be invalid or unenforceable in whole or in part.

30.    CONSTRUCTION. The provisions of this Agreement shall be construed and
interpreted in accordance with the laws of the State of Delaware.

31.    ENTIRE AGREEMENT. This Agreement contains the entire agreement and
understanding among the parties hereto with respect to the subject matter
hereof, and supersedes all prior and contemporaneous agreements, understandings,
inducements and conditions, express or implied, oral or written, of any nature
whatsoever with respect to the subject matter hereof. The express terms hereof
control and supersede any course of performance or usage of the trade
inconsistent with any of the terms hereof. This Agreement may not be modified or
amended other than by an agreement in writing.

32.    INDULGENCES, NOT WAIVERS. Neither the failure nor any delay on the part
of a party to exercise any right, remedy, power or privilege under this
Agreement shall operate as a waiver thereof, nor shall any single or partial
exercise of any right, remedy, power or privilege preclude any other or further
exercise of the same or of any other right, remedy, power or privilege, nor
shall any waiver of any right, remedy, power or privilege with respect to any
occurrence be construed as a waiver of such right, remedy, power or privilege
with respect to any other occurrence. No waiver shall be effective unless it is
in writing and is signed by the party asserted to have granted such waiver.

33.    GENDER. Words used herein regardless of the number and gender
specifically used, shall be deemed and construed to include any other number,
singular or plural, and any other gender, masculine, feminine or neuter, as the
context requires.

34.    TITLES NOT TO AFFECT INTERPRETATION. The titles of Sections and
Subsections contained in this Agreement are for convenience only, and they
neither form a part of this Agreement nor are they to be used in the
construction or interpretation hereof.

35.    EXECUTION IN COUNTERPARTS. This Agreement may be executed in any number
of counterparts, each of which shall be deemed to be an original as against any
party whose signature appears thereon, and all of which shall together
constitute one and the same instrument. This Agreement shall become binding when
one or more counterparts hereof, individually or taken together, shall bear the
signatures of all of the parties reflected hereon as the signatories.

[Signatures on following page.]

 

21



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Advisory Agreement as
of the date and year first written above.

 

STEADFAST APARTMENT REIT, INC. By:  

/s/ Rodney F. Emery

Name:   Rodney F. Emery Title:   Chief Executive Officer STEADFAST APARTMENT
ADVISOR, LLC By:  

/s/ Ella Shaw Neyland

Name:   Ella Shaw Neyland Title:   President

 

Signature Page to Advisory Agreement